IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 4, 2008

                                     No. 08-20001                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


ALI WARIS

                                                  Plaintiff - Appellant
v.

HARRIS COUNTY PUBLIC HEALTH & ENVIRONMENTAL SERVICES;
HERMINIA PALACIO, Harris County Public Health and Environmental
Services, in Personal and Official Capacity; CHARLES CUNNINGHAM, Harris
County Public Health and Environmental Services, in Personal and Official
Capacity; UMAIR SHAH, Medical Doctor, Harris County Public Health and
Environmental Services, in Personal and Official Capacity; HARRIS COUNTY


                                                  Defendants - Appellees



                   Appeal from the United States District Court
                    for the Southern District of Texas, Houston
                              USDC No. 4:06-CV-1331


Before STEWART, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Ali Waris’s employment was terminated seven weeks after he was hired
as a clinic manager for Harris County. The decision to terminate Waris’s


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-20001

employment was based on numerous complaints about his attitude, verbal
attacks, and unprofessional conduct after previous reprimands, including
sending an improper email to his subordinates and supervisors about a member
of the United States Congress who sponsored a public immunization event
through the clinic.
      Waris, acting pro se, filed suit alleging discrimination based on race and
national origin and violation of constitutional rights. The district court adopted
the findings and recommendation of a magistrate judge and granted summary
judgment for the Defendants. We agree with the district court that Waris failed
to demonstrate a prima facie case of race or national origin discrimination in
that no evidence of disparate treatment was advanced. Waris also failed to
adequately state any claim for violation of constitutional rights. Finding that
there was no jurisdiction once the Defendants were granted summary judgment,
the district court properly refused to exercise supplemental jurisdiction over the
state law claims. 28 U.S.C. § 1367(c)(3).
      For the reasons adopted by the district court, the judgment is AFFIRMED.




                                        2